Citation Nr: 0301727	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $766.33 to include the question of whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 1983 and from September 1985 to June 1992.  In May 
1999, the Winston-Salem, North Carolina, Regional Office (RO) 
proposed to retroactively reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits as of April 10, 
1999, the sixty-first day of incarceration following his 
felony conviction.  In July 1999, the RO effectuated the 
proposed reduction as of April 11, 1999.  In August 1999, the 
RO informed the veteran in writing of the overpayment of VA 
compensation benefits in the amount of $766.33 and his 
appellate and waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
a waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $766.33.  In March 2001, the Board 
remanded the veteran's appeal to the RO for additional action 
including formal adjudication of whether the overpayment of 
VA compensation benefits in the calculated amount was 
properly created.  In July 2002, the RO determined that the 
overpayment of VA compensation benefits in the amount of 
$766.33 had been properly created.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  The veteran was incarcerated in a Federal penal 
institution on February 9, 1999 following his felony 
conviction.  At the time of the veteran's incarceration, a 
combined 30 percent evaluation was in effect for his 
service-connected disabilities.  

2.  The RO was informed of the veteran's incarceration on 
April 27, 1999 and subsequently proposed to reduce the 
veteran's VA compensation benefits as of April 10, 1999, the 
sixty-first day of incarceration following his felony 
conviction.  

3.  On May 10, 1999, the veteran was informed in writing of 
the proposed reduction; his appellate and waiver rights; and 
the potential creation of an overpayment of VA compensation 
benefits if he continued to accept payments; the veteran 
responded the same month indicating that he wanted his 
payments to continue acknowledging his awareness that he 
might have to repay the resulting overpayment.  

4.  Recovery of the overpayment of VA compensation benefits 
would not result in financial hardship to the veteran.  

5.  The veteran is currently in receipt of VA compensation 
benefits.  Recovery of the overpayment would defeat the 
purpose for which benefits.  

6.  The veteran received VA compensation benefits to which he 
was not legally entitled and his failure to make restitution 
would result in an unfair gain to him.  

7.  The veteran did not relinquish any valuable right or 
incur a legal obligation in reliance on his receipt of VA 
compensation benefits.  


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $766.33 was not due to error solely on the part of the VA 
and was otherwise properly created.  38 U.S.C.A. §§ 5107, 
5313 (West 1991 & Supp. 2002); 38 C.F.R. § 3.665 (2002).  

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $766.33 would not be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the creation and waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $766.33, the Board observes that the VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  In March 2001, the Board remanded the 
veteran's appeal to the RO for additional action which 
included informing the veteran in writing of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); codified at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002).  In 
May 2002, the RO informed the veteran in writing of the VCAA.  
The veteran was notified that a completed Financial Status 
Report (VA Form 20-5655) was needed to support his waiver 
request and was provided with the form.  In June 2000, the 
veteran requested a video hearing before the Board.  The 
veteran was subsequently scheduled for an August 2000 video 
hearing before the Board.  In July 2000, the veteran withdrew 
his hearing request.  In August 2002, the veteran requested a 
hearing before a Member of the Board sitting at the RO.  In 
September 2002, the veteran withdrew his hearing request.  
There remains no issue as to the substantial completeness of 
the veteran's appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits in the amount of 
$766.33 should be waived as the overpayment was created 
solely due to the VA's fault and recovery of the overpayment 
would cause him undue financial hardship.  


I.  Creation

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.665 (2002).  In April 1999, the Federal Bureau 
of Prisons informed the VA that the veteran had been 
incarcerated on February 9, 1999 following his felony 
conviction.  The notice was received by the RO's adjudication 
unit on April 27, 1999.  At the time of his incarceration, a 
combined 30 percent evaluation was in effect for the 
veteran's service-connected disabilities.  

On May 10, 1999, the RO proposed that the veteran's VA 
compensation benefits be retroactively reduced on April 10, 
1999, the sixty-first day following his incarceration.  The 
veteran was informed in writing that his continued acceptance 
of his full VA compensation benefits could result in the 
creation of an overpayment.  In a May 1999 written statement, 
the veteran advanced that his full VA compensation benefits 
were needed by his wife and children.  He requested that "my 
income continue even if I have to repay after my 
incarceration."  In July 1999, the RO retroactively 
effectuated the proposed reduction as of April 11, 1999.  

In his April 2000 Appeal to the Board (VA Form 9), an April 
2000 written statement, and an undated written statement 
received in August 2002, the veteran advanced that the 
overpayment of VA compensation benefits in the calculated 
amount was created solely due to the VA's fault.  He 
indicated that he had informed the Federal Bureau of 
Investigation (FBI) and the United States Marshals Service of 
his receipt of VA compensation benefits.  He was told that 
information as to his incarceration would be passed on to the 
VA.  The veteran believed that the overpayment was created by 
the governmental agencies' failure to timely transmit the 
information to the VA.  

In an August 2002 written statement, the veteran clarified 
that he had been convicted on September 28, 1998.  He 
advanced that he had been interviewed by the FBI and the 
United States Marshals Service at that time.  The veteran 
told the government agents at that time that his only income 
was his VA compensation benefits.  He was informed that such 
information would be "forwarded through proper channels" 
and his VA benefits might be affected.  He believed that: his 
duty to inform the VA had been met; the cited Federal 
agencies had promptly informed the VA; and the VA failed to 
promptly act upon the information concerning his felony 
conviction.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
sixty-first day of incarceration following his felony 
conviction was April 10, 1999.  Thereafter, he was not 
entitled to full payment of his VA compensation benefits.  

The effective date of termination of an erroneous award of 
benefits will be the effective date of the award or the day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased, on an erroneous award based on an 
act of commission or omission by a payee or with the payees 
knowledge.  If the erroneous award is based solely on 
administrative error or error in judgment, the effective date 
will be the date of last payment.  38 C.F.R. § 3.500(b) 
(2002).  

The Board observes that the veteran was not informed of 
either his duty to report his incarceration or his 
ineligibility to receive full payment of his VA compensation 
benefits prior to his receipt of the RO's May 10, 1999 notice 
of the proposed reduction of his VA compensation benefits.  
Given the veteran's lack of express knowledge, the Board 
finds that the veteran was not at fault in the creation of 
that portion of the overpayment arising from compensation 
benefits paid prior to May 10, 1999.  In weighing the 
responsibility of the VA in the creation of that portion of 
the overpayment, the Board notes that the VA received 
official notice of the veteran's incarceration in late April 
1999 and proceeded to appropriately reduce the payment of his 
compensation benefits with all due haste.  As the RO reduced 
the veteran's VA compensation benefits in a timely manner, 
the Board concludes that the portion of the overpayment 
created prior to the May 10, 1999 VA notice was not solely 
due to administrative error or the fault of the VA and was 
thus properly created.  

In turning to the remainder of the overpayment arising from 
benefits paid after May 10, 1999, the Board observes that the 
veteran continued to accept full payment of his VA 
compensation benefits despite his express knowledge that he 
was not entitled to them.  Indeed, the veteran's May 1999 
written statement to the VA conveys his awareness and 
acceptance of the fact that the excessive compensation 
benefits may have to be repaid to the VA.  Therefore, the 
Board concludes that the remaining portion of the overpayment 
in the calculated amount was solely due to the veteran's 
actions and thus properly created.  


II.  Waiver

Recovery of an overpayment of VA compensation benefits may be 
waived if recovery of the indebtedness from the payee who 
received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.963(a) (2002).  The equity and good conscience 
standard will be applied when the facts and circumstances in 
an individual case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
equity and good conscience standard means arriving at a fair 
decision between the obligor and the Government.  In making 
this decision, consideration is to be given to factors such 
as: the fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection would 
deprive the debtor of basic necessities; whether recovery 
would nullify the objective for which the benefits were 
intended; whether a failure to make restitution would result 
in unfair gain to the debtor; and whether reliance on the 
benefits would result in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2002).  

First for consideration is the question of fault on the part 
of VA and the veteran.  With respect to VA, no significant 
fault is found.  The RO took reasonably prompt action on 
learning of the veteran's incarceration and made all 
reasonable attempts to minimize the overpayment.  On the 
other hand, the veteran is deemed to have been solely at 
fault for the creation of the principal part of the 
overpayment.  While, it could be argued that he was not at 
fault for the payment of benefits for the month of April 
since the RO had been notified, the principal part of the 
overpayment is for the period of time beginning with the 
payments for the month of May.  In this regard, the RO 
informed the veteran in May that any payments he continued to 
accept would probably create an overpayment which he would 
have to repay.  The veteran responded that he wanted to 
continue to receive benefits even if he had to repay the 
benefits at a later date.  Given these facts, it is 
indisputable that the veteran was solely at fault in the 
creation of the bulk of the overpayment and that VA had no 
fault which even came close to offsetting the fault on the 
part of the veteran. 

While acknowledging that the recovery of the overpayment 
would limit and otherwise reduce the funds available to him 
in his prison accounts, the Board observes that the veteran 
is currently incarcerated in a correctional institution at 
the Government's expense and recovery of the overpayment 
would not deprive him of the basic necessities of life.  
Obviously all basic necessities are being furnished to him at 
Government expense.  

As the veteran does continue to be entitled to VA benefits, 
it may be conceded that an attempt to recover the overpayment 
would tend to nullify the objective for which the benefits 
were intended.  Again, however, this factor is minimized to a 
large extent by the fact that the veteran's needs are already 
being provided by the Government.  

The veteran's failure to make restitution would also result 
in an unfair gain to him.  He received benefits to which he 
was not entitled and he had been made aware of his lack of 
entitlement.  Certainly, to let him now retain those funds 
would constitute unjust enrichment.  

Finally, there is no evidence that the veteran relinquished 
any valuable right or incurred a legal obligation in reliance 
on his receipt of VA benefits.  

In summary, all of the factors which are to be considered in 
determining whether recovery of the overpayment would be 
against equity and good conscience are found to be in favor 
of the Government's right to insist on repayment.  The only 
possible exception being whether recovery would defeat the 
intended purpose; however, even this factor is mitigated to a 
large extent as explained above.  Regardless, the clear 
preponderance of the evidence in this case favors the 
conclusion that the overpayment should be recovered.  
According, a waiver of recovery of the overpayment of VA 
compensation benefits to the veteran in the amount of $766.33 
is denied.  


ORDER

An overpayment of VA compensation benefits in the amount of 
$766.33 was properly created.  Waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$766.33 is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

